 RENO SPARKS CAB CO.Reno Cab Co., Inc. d/b/a Reno Sparks Cab Co. andReno Cab Drivers Independent Association.Cases 32-CA-3896 and 32-CA-3911February 14, 1983DECISION AND ORDERBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTEROn October 5, 1982, Administrative Law JudgeRichard D. Taplitz issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,'and conclusions' of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Reno Cab Co.,Inc. d/b/a Reno Sparks Cab Co., Reno, Nevada,its officers, agents, successors, and assigns, shalltake the action set forth in the said recommendedOrder.t Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products.Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.We hereby correct the following inadvertent errors in the Administra-tive Law Judge's Decision:The word "causally" has been substituted for the word "casually" con-tained in the footnote quoted in sec. ll,A,2, par. 1, of the Decision. Alsoin sec. Il,B,l, par. 5, of the Decision, the Administrative Law Judgestated that Hollister's discharge occurred on July 9, 1981. The correctdate, as found elsewhere in the Decision, is August 9, 1981.2 Because Respondent's asserted reasons for the discharges were admit-tedly pretextual, Member Jenkins does not rely on Wright Line, a Divisionof Wright Line. Inc, 251 NLRB 1083 (1980), which in his view is de-signed to evaluate the weight of two genuine reasons, one lawful and oneunlawful, for a discharge and has no application where the only genuinereason is unlawful.Member Hunter, in adopting the Administrative Law Judge's findingthat Supervisor Perry's comment to employee Reading violated Sec.8(aXI) of the Act, does not rely on PPG Industries. Inc.. Lexington Plant,Fiber Glass Division, 251 NLRB 1146 (1980), for the reasons set forth inhis dissent in Donnelly Manufacturing Co., 265 NLRB No. 196 (1982).Member Hunter also finds inappropriate and does not adopt the Ad-ministrative Law Judge's characterization of Respondent's motive in dis-charging Hollister as "virulent animosity."266 NLRB No. 34DECISIONSTATEMENT OF THE CASERICHARD D. TAPLITZ, Administrative Law Judge:This case was heard in Reno, Nevada, on April 27, 1982.The charges in Cases 32-CA-3896 and 32-CA-3911were filed respectively on September 2 and 8, 1981, bythe Reno Cab Drivers Independent Association, hereincalled the Union. An order consolidating those cases anda complaint issued on October 20, 1981. The complaint,as amended on March 16, 1982, alleges that Reno CabCo., Inc. d/b/a Reno Sparks Cab Co., herein called Re-spondent or the Company, violated Section 8(aXl) and(3) of the National Labor Relations Act, as amended.IssuesThe primary issues are:1. Whether the Company unlawfully interrogated andthreatened employees concerning union activities andpromulgated written work rules because of such activi-ties.2. Whether the Company unlawfully discharged JasonFrench and John Hollister because of their union activi-ties. 'All parties were given full opportunity to participate,to introduce relevant evidence, to examine and cross-ex-amine witnesses, to argue orally, and to file briefs. Briefs,which have been carefully considered, were filed onbehalf of the General Counsel and Respondent.Upon the entire record of the case and from my obser-vation of the witnesses and their demeanor, I make thefollowing:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent, a Nevada corporation with an office andplace of business in Reno, Nevada, is engaged in thebusiness of providing cab services to the general public.During the 12 months immediately preceding the issu-ance of the complaint, Respondent derived gross rev-enues in excess of $500,000 from its business operations.During the same period of time, Respondent purchasedand received goods or services valued in excess of $5,000which originated outside of Nevada. The amended com-plaint alleges, the amended answer admits, and I findthat Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDThe amended complaint alleges, the amended answeradmits, and I find that the Union is a labor organizationwithin the meaning of Section 2(5) of the Act.i The complaint also alleges that Anthony Castellano was dischargedbecause of his union activities. By motion dated May 21, 1982, counselfor the General Counsel moved to dismiss those portions of the com-plaint and those portions of the charge in Case 32-CA-3911 that allegedthat Castellano was discharged in violation of the Act. The motion statedthat Castellano had entered into a non-Board settlement with the Compa-ny and that the Charging Party did not object to that settlement. By myorder dated May 26, 1982, that motion was granted.171 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIll. THE ALLEGED UNFAIR LABOR PRACTICESA. The Discharge of French1. The sequence of eventsThe company operates a fleet of taxicabs. On July 6,1981, the Company hired Jason French as a cabdriver.French had substantial prior experience driving a cab.From 1976 through 1978 he worked on and off as a part-time cabdriver for Yellow Cab in Reno. In April andMay 1978 he worked as a part-time cab driver for Whitt-lesea Cab in Reno. When French applied for work withthe Company on July 6, 1981, he filled out and signedthe Company's application form for employment. Thatform required the applicant to list all jobs held in thepast 5 years and to account for all periods of unemploy-ment. French listed three jobs covering the period fromAugust 1976 to January 1981, none of which related tohis prior work for cab companies. French testified that inhis employment interview he told the Company's generalmanager, Paul Anderson,2that he had spent almost 2years working for Yellow Cab and a couple of monthsworking for Whittlesea Cab. According to French, An-derson told him that the application was simply a formal-ity. French averred that he left the cab driving jobs offthe application and only listed the employment that hecould fit on the three blanks provided in the application.Anderson, in his testimony, denied that French told himabout prior cab-driving experience. The one area of prioremployment that a cab company would be most interest-ed in when hiring a new driver would be that driver'swork with other cab companies. It is most unlikely thatAnderson would have taken the casual attitude towardsuch prior experience that was attributed to him byFrench. On that issue I believe that Anderson was amore believable witness than French, and I credit An-derson. I find that French did attempt to mislead theCompany with regard to his prior work for cab compa-nies by omitting the description of that work in his appli-cation.French was hired as a probationary employee. TheCompany considers newly hired employees to be proba-tionary employees for 30 to 60 days and during that timeit gives more than usual scrutiny to their work.George Lemmons was the Company's assistant man-ager.3In the weeks following French's employment,Lemmons received the impression from talking toFrench that French knew more about the cab businessthan he would have if he had no prior experience. Lem-mons also knew that French's application showed noprior experience as a cabdriver. On July 21, 1981, Lem-mons called the Yellow Cab Company and found outthat French had worked for that company as a driver.On the same day Lemmons wrote a memo which wasshown to Anderson and put in French's file. That memosaid: "Mr. French falsified his application. He stated tous that he had never before driven a cab. On checkingwith a Mr. Drake of Yellow Cab Co., we found that Mr.2 The Company admits and I find that Anderson was a supervisor andagent of the Company.3 The Company admits and I find that at the times material hereinLemmons was a supervisor and agent of the Company.French had driven for them in 1978." Anderson wroteon the memo: "What's he hiding. Watch carefully ifbook and attitude do not improve terminate."As indicated in Anderson's note, the Company wasconcerned with French's low book. The "book" is theamount on the cabdriver's meter at the end of each shift.Lemmons had spoken to French and told him that hehad to get his book up.4For some time before French's hire, cab companies aswell as cabdrivers in the Reno area were concerned witha loss of cab business caused by a free shuttle service of-fered by the MGM Hotel. The MGM had been requiredto supply that shuttle service by the county buildingcommissioner as a condition to obtaining a license tobuild a second wing. There was a good deal of talk andsome action concerning a boycott of MGM and somecabdrivers believed that the cab companies were nottaking a firm enough position. French testified that onJuly 25, 1981, a number of drivers became annoyed be-cause they had not been listened to and were beingblamed for a boycott, and at that point they decided torepresent themselves. There is no evidence in the recordthat French became involved in any protected activitybefore that time. On the evening of July 26, a number ofdrivers held a meeting at French's house and they agreedon a so-called drivers' bill of rights. That meeting wasthe first attempt by the drivers to organize. A notice toall cabdrivers was drafted which indicated that onAugust 3, 1981, a charter meeting of the Reno Cab Driv-ers Association would be held to elect officers, formulatebylaws, and decide on contract terms to be presented tothe cab companies. The notice was signed by French onbehalf of the Association's initiative committee. The billof rights referred to rates of compensation, sick leave,vacation, and other terms and conditions of employment.French was scheduled to be on duty for the followingmorning, July 27, 1981. That morning French called theCompany's dispatch office and said that he could notwork because he was sick.5At or about 9 a.m. on July 27 French went to the den-tist and had a tooth extracted. At or about 11:45 a.m. hewent to the Reno airport and attempted to obtain signa-l This finding is based on the credited testimony of Lemmons. Frenchacknowledged in his testimony that he was advised to pick up his bookand was told that he was capable of making more money if he reallywanted to.a French testified that the previous afternoon, July 26, he had a tooth-ache; he went to the office and told Anderson about the toothache; hegave Anderson a handwritten note asking whether he could switch hisday off so that he could have the following day off to go to the dentist;and Anderson agreed that he could have July 27 off, Anderson, in histestimony, denied that he had such a conversation or that he received anote from French on July 26. He averred that the first he heard thatFrench was not working on July 27 was that morning when he learnedfrom the dispatcher that French had called in sick. The Company's dis-patch record for July 27, which was in the handwriting of the personanswering the phone in the dispatch office, showed that French wouldnot be in. Anderson credibly testified that if he had been given a note byFrench it would have been in French's personnel file. That personnel file,which was subpoenaed by the General Counsel, did not contain such anote. As indicated by the findings above relating to the employment ap-plication, I do not believe that French was a fully candid witness. I donot credit French's assertion that on July 26 he was given permission byAnderson to take off from work on July 27. I do credit Anderson's ver-sion of the incident.172 RENO SPARKS CAB CO.tures from cabdrivers on a petition to support the Union.A long line of cabs are generally waiting at the airportto obtain passengers. On that morning French distributedthe notice about the Union's charter meeting and thecabdrivers' bill of rights to a number of those cabdrivers.Sometime on July 27, 1981, Anderson heard a reportthat French was at the airport passing out literature. Atthat time he thought French was supposed to be workingso he checked with the dispatch office and was told thatFrench had called in sick that morning. At that pointAnderson decided to go to the airport to find out whyFrench was there when he was supposed to be out sick.As he was leaving the office the Company's president,Roy L. Street,6asked him where he was going and An-derson explained the situation to him. Street decided goalong. Anderson testified that while he was riding to theairport with Street, Street asked him what kind of adriver French was and he responded by saying that hehad already made a decision to terminate French becauseof French's false application and because French hadcalled in sick and then went to the airport to do some-thing that he normally would not do if he were sick. Iam unable to credit that testimony. Street and Andersonwere the highest echelon of management in the Compa-ny. It is difficult to believe that they would have wastedtheir time by jointly driving to the airport simply be-cause of curiosity. They had no reason to be concernedwith what French was doing at the airport if the deci-sion had already been made to fire French. They did notgo to the airport to tell French that he was discharged.Anderson testified that he had no intention of firingFrench at the airport. Anderson's testimony with regardto his conversation with Street was simply not believ-able.Anderson also acknowledged in his testimony that theCompany made decisions with regard to the discharge ofemployees on an individual basis in which a number offactors were considered and, in substance, that there wasno fixed company policy with regard to discharge for aviolation of rules.When Anderson and Street arrived at the airport,Street walked to where French was handing out litera-ture and spoke to French. Anderson stopped for amoment to talk to another driver, Joe Reading, and thenjoined Street and French. Reading was about 10 feetaway and he overheard most of the conversation.French, Anderson, and Reading testified concerningwhat was said. Street did not take the witness stand.7French's testimony concerning this incident was quiteconfused and difficult to follow. He set forth details ofthe conversation on direct examination, cross-examina-tion, and examination by the Administrative Law Judge,and on each occasion new or different material wasadded. When all of his testimony was added together,the following version of the incident appeared: Streetlooked at the literature that French was handing out andsaid that it was a bunch of garbage, that he (Street) wasdoing a good job for his men , that he did not need6 The Company admits and I find that Street was a supervisor andagent of the Company.I Anderson testified that Street was away on vacation during the hear-ing.people like French, and that French was a troublemaker.Street asked why French was doing that and why hehad not come to him. At that point two or three othercabdrivers entered the conversation. One of those driverswas Bill Cooksey. Cooksey said that Street was notgiving his men anything, that French was out theretrying to do something for the men, and that it looked asif French was going to get fired for it. French thenasked whether that meant he was being terminated.Street replied, "Yes, you can't talk to me like a man.You're out." Later in the conversation French onceagain asked whether he was terminated and Street re-plied that he did not like French talking behind his back,that French was a troublemaker, that French was out,and that French would never get a job with any othercompany. At some point in the conversation,6Andersonsaid that they could get him for unexcused absences ifthey wanted to and that was the reason they were lettinghim go.Anderson testified very briefly concerning this conver-sation. He averred that French accused Street of not"giving a damn" about the drivers and that the nextthing he clearly heard was French asking if he was ter-minated and Street telling him that he was. He testifiedthat French asked why he was being fired and he (An-derson) replied that it was for an inability to fill in anassigned shift. He also averred that he did not specifical-ly hear Street say that French would not talk to him likea man, that there was a lot of shouting going back andforth, and that he did not hear the entire conversation.After listening to Anderson's testimony and observinghis demeanor I am of the opinion that he was conscious-ly trying to avoid giving a full description of the inci-dent. He was so lacking in candor that his testimony inthis regard was of little value.Joe Reading is the only witness to this conversationthat I am prepared to fully credit.9His version was asfollows: French and Street spoke about a petition thatFrench was asking people to sign. Street said that hiscabdrivers had no need for an organization because hetook good care of them. French and Cooksey disagreedwith Street and there was discussion about conditions forcab drivers and their pay. Street told French that thereason French did not make a great deal of money wasthat he took too many breaks and was out of his cab toomuch. French responded by saying that he worked hisfull shift and barely got time out for lunch. Street said,"You mean you used to work for me." French askedwhether that meant that he was fired and Street repliedthat it did. Either French or Cooksey asked why andStreet said, "Because he won't come and talk to me likea man." About that time Anderson said something aboutunexcused absences and French. replied that he had a' In his final version French testified that Anderson entered the con-versation before Cooksey got into it. It is difficult to follow the sequencebecause in an earlier version of the conversation, French averred thatCooksey was the first one to speak about discharge.9 After that incident Reading became active in the Union and editedthe Union's newsletter. He left Respondent's employ in mid-December1981. Those factors were considered in evaluating the possibility of bias.However, Reading was a very convincing witness and his demeanor onthe stand was such as to warrant confidence in his testimony.173 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdoctor's excuse for that day and that he had talked toAnderson about it.As indicated above, I am unable to credit Anderson'sversion of the conversation. I am also unable to give cre-dence to French's version. I believe he was less thancandid on other matters and that he could not be reliedon for an accurate version of this conversation. Reading,however, was a fully credible witness and he corroborat-ed some of the testimony of French. In sum, I find thatStreet became extremely agitated when he found thatFrench was distributing union literature, that he firedFrench, and that he explained the discharge by sayingthat it was because French would not come and talk tohim like a man. In the context of the entire conversation,Street's remark about French not coming and talking tohim like a man was clearly geared to Street's resentmentover French's union activity. It was tantamount to an ad-mission by Street that he was discharging French be-cause of that activity.2. Analysis and conclusions with regard to thedischarge of FrenchThe controlling law is set forth in Wright Line, 251NLRB 1083 (1980), enfd. 662 F.2d 899 (lst Cir. 1981),1°cert. denied 455 U.S. 989 (1982), in which the Board ap-plied the "test of causation" that had been articulated bythe United States Supreme Court in Mt. Healthy CitySchool District Board of Education v. Doyle, 429 U.S. 274(1977). In reliance on the Supreme Court decision theBoard held, 251 NLRB at 1089:Thus, for the reasons set forth above, we shallhenceforth employ the following causation test inall cases alleging violations of Section 8(a)(3) orviolations of Section 8(a)(1) turning on employermotivation. First, we shall require that the GeneralCounsel make a prima facie showing sufficient tosupport the inference that protected conduct was a"motivating factor" in the employer's decision.Once this is established, the burden will shift to theemployer to demonstrate that the same action10 While the First Circuit Court of Appeals enforced the Board'sorder, that court disagreed with the Board with regard to the exactnature of the Employer's burden once the General Counsel had estab-lished a prima facie c se. In the court's language:Thus, the employer in a section 8(aX3) discharge case has no morethan the limited duty of producing evidence to balance, not tooutweigh, the evidence produced by the general counsel.The Board may properly provide, therefore, that "Once [a primafacie showing] is established, the burden will shift to the employer todemonstrate that the same action would have taken place even in theabsence of the protected conduct." 251 NLRB No. 150, at 20-21(footnote omitted). The "burden" referred to, however, is a burdenof going forward to meet a prima facie case, not a burden of persua-sion on the ultimate issue of the existence of a violation.The Third Circuit has expressed its agreement with the First Circuit.Behring International, Inc. v. N. LR.B., 675 F.2d 83 (3d Cir 1982). TheNinth, Eighth, Seventh, Sixth, and Fifth Circuits have indicated theiragreement with the Board's position. Zurn Industries, Inc. v. N.LR.B.,680 F.2d 683 (9th Cir. 1982); N.LR.B. v. Fixtures Manufacturing Corpora-tion, 669 F.2d 547 (8th Cir. 1982); Peavey Company v. N.LR.B., 648 F.2d460 (7th Cir. 1981); N.LR.B. v. Lloyd A. Fry Roofing Company, Inc. ofDelaware, 651 F.2d 442 (6th Cir. 1981); N.LR.B. v. Charles H. McCauleyAssociates, Inc., 657 F.2d 685 (5th Cir. 1981).would have taken place even in the absence of theprotected conduct.'414 In this regard we note that in those instances where, after allthe evidence has been submitted, the employer has been unable tocarry its burden, we will not seek to quantitatively analyze theeffect of the unlawful cause once it has been found. It is enoughthat the employees' protected activities are casually related to theemployer action which is the basis of the complaint. Whether that"cause" was the straw that broke the camel's back or a bullet be-tween the eyes, if it was enough to determine events, it is enoughto come within the proscription of the Act.The threshold question is, therefore, whether the Gener-al Counsel has by a preponderance of credible evidencemade out a prima facie showing sufficient to support theinference that protected conduct was a motivating factorin French's discharge.French was engaging in protected union activity whenhe distributed union literature to fellow employees at theairport on July 27, 1981. Street, the president of theCompany, and the man who fired French, obtainedknowledge of that activity when he spoke to French andread the literature that French was handing out. Streetdischarged French on the spot. Street not only mainfest-ed his animus against such activity but in substance ad-mitted that that activity was the reason for the dischargewhen he told French that French was being fired be-cause he would not come and talk to Street like a man.The General Counsel has made out a strong prima facieshowing sufficient to support the inference that protectedconduct was a motivating factor in Respondent's deci-sion to discharge French.The next question to be considered is whether Re-spondent has met its burden of demonstrating thatFrench's termination would have taken place even in theabsence of his union activity. Respondent has establishedthat French, a recently hired probationary employee, fal-sified his application for employment by omitting refer-ence to prior jobs with cab companies; that French had alow "book"; and that French called in sick when he waswell enough to distribute union literature at the airport.However Anderson admitted in his testimony that hehad no intention of discharging French at the airport.None of the reasons asserted by Respondent for the dis-charge of French are consistent with Street's remark toFrench that French was being discharged becauseFrench did not come and talk to him like a man. Thatremark established that Street's concern was with thefact that French was seeking union representation ratherthan dealing individually with Respondent. Evaluatingthe evidence as a whole, I find that Respondent has notdemonstrated that it would have discharged French evenin the absence of union activity. Respondent has not pro-duced evidence to balance, much less to outweigh, theevidence produced by the General Counsel. I thereforefind that by discharging French, Respondent violatedSection 8(a)(3) and (1) of the Act. '" Par. 6(a) of the complaint alleges that in the July 27, 1981, conver-sation Street unlawfully interrogated and threatened employees. In viewof the above credibility resolutions I find that those allegations have notbeen sustained.174 RENO SPARKS CAB CO.B. The Discharge of HollisterI. The sequence of eventsRespondent hired John Hollister as a probationarycabdriver in mid-July 1981. At that time Hollister wasFrench's roommate and Anderson, who hired Hollister,knew that they were living at the same address. Frenchwas discharged on July 27, 1981. A few days after thedischarge Anderson asked Hollister whether Hollister in-tended to stay with the Company in the light of French'sdischarge and the unionization efforts that were goingon. Hollister replied that he intended to keep working. 1Hollister was active on behalf of the Union. He attend-ed the original meeting at French's house on July 26 andhe distributed union literature at the airport on July 30and on August 5 or 6, 1981. He was observed passingout the literature at the airport on at least one occasionby Supervisor George Lemmons. Anderson acknowl-edged in his testimony that at the time he spoke to Hol-lister about whether Hollister was going to continueworking, he knew that Hollister was active on behalf ofthe Union because he had seen Hollister passing out lit-erature.On August 9, 1981, Hollister had some difficulty withhis cab. In turning around in the small parking lot, hebacked up too far with the result that the back wheels ofthe cab rolled off the backside of a curb onto a graveledborder area. The bottom of the cab either touched orwas near the curb. Because of the gravel, Hollister couldnot get enough traction to come back over the curb. Hecalled the dispatcher and Road Boss William Perrys3came to the scene. Hollister gave the cab a push by handand Perry drove it off the curb without difficulty. Theirjoint effort to free the cab took about 15 seconds. Hollis-ter inspected the underside of the cab and he did not ob-serve any damage. Perry said, "Have a good day" andleft. That incident occurred between I and 1:30 p.m. onAugust 9. At 3:30 p.m. that day Hollister received a callto come to the office. When he arrived there he wentinto Lemmons' office where he was met by Lemmonsand Perry. Lemmons told Hollister that because Hollisterhad abused the equipment by high-centering14his cabduring his probationary period, Respondent was going tohave to let him go. Hollister explained the details of theincident and said that there had been no damage to thecab. Lemmons replied by telling him he was terminatedand that was it. As Hollister was leaving he said that heknew why he was really fired and that he would seethem in court. Neither Lemmons nor Perry replied.Hollister's personnel file contains a memo datedAugust 9, 1981, signed by Perry which recommends thati' This finding is based on the testimony of Hollister. Anderson ac-knowledged in his testimony that after French was fired he asked Hollis-ter whether Hollister was going to continue working. He denied thatthere was any reference to French. He averred in substance that he wascurious about Hollister because Hollister was actively involved with theUnion and he wanted to make sure his schedule would not be interferedwith by Hollister taking shorter hours or by Hollister leaving the Compa-ny. I credit Hollister over Anderson.1s Respondent admits and I find that Perry was a supervisor within themeaning of the Act.'" High-centering is a term used when the back wheels of the vehicleare actually off the ground.Hollister be terminated for high-centering the cab. Thememo states "I call it reckless driving." The memo has anotation signed by Lemmons which indicates that Hollis-ter was terminated on that date. Lemmons testified thatno one else had ever been discharged by Respondent forhigh-centering a cab but that such an incident had notpreviously occurred.Hollister was discharged on July 9, 1981. A day or solater cabdriver Joe Reading spoke to supervisory RoadBoss Perry about Hollister's discharge. At the time theyhad both left the cabs they were driving and werehaving a conversation on the street. Reading said, "Yousure didn't waste any time getting rid of Hollister" andPerry replied, "Yeah, reckless driving. He must have hitthat curb pretty hard." Reading then said, "Well, youknow, people have done worse and not lost their job."Perry grinned and replied, "Besides, he's one of thoseunion organizers." Reading then said, "Well, you guystake any excuse, won't you?"'52. Analysis and conclusions with regard to thedischarge of Hollister and related mattersThe Wright Line analysis set forth above with relationto the discharge of French applies equally to the dis-charge of Hollister.Hollister was engaging in protected activity when hedistributed union literature to fellow employees at theairport on July 30 and August 5 or 6, 1981. Anderson ac-knowledged that he knew that Hollister was active forthe Union and had passed out literature. He also knewthat Hollister was French's roommate. As found aboveFrench was discharged because of his union activity.After French's discharge Anderson asked Hollisterwhether Hollister intended to stay with the Companyand Hollister spoke of French's discharge and the con-tinuing unionization effort. As demonstrated by the un-lawful discharge of French, Respondent harbored a viru-lent animosity against employees who engaged in unionactivity. Respondent discharged Hollister within a shorttime of its learning about his union activities. SupervisorPerry was the one who effectively recommended Hollis-ter's termination. Shortly after that termination, whenReading questioned Perry concerning Hollister's dis-charge for what appeared to be a minor matter, Perrysaid, "Besides, he's one of those union organizers." Thatremark constituted an admission by Perry that Hollister'sunion activity was one of the reasons for the discharge.As with French, the General Counsel has made out astrong prima facie showing sufficient to support the infer-ence that protected conduct was a motivating factor inRespondent's decision to discharge Hollister.Respondent has established that Hollister was a recent-ly hired probationary employee and that Hollister backedhis cab over a curb onto gravel in such a way that heneeded assistance in driving the cab away. Respondenthas not shown that there was any damage done to the16 Anderson testified that Perry no longer works for Respondent andthat he did not know where Perry could be contacted. Perry did not tes-tify, but under these circumstances I am not making any adverse infer-ences based on that failure to appear as a witness. The above findings arebased on the testimony of Reading which I find to be fully credible.175 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcab. There was no indication that Perry considered it asignificant matter at the time the incident occurred. Yetshortly thereafter in his memo to Lemmons, Perry de-scribed Hollister's conduct as reckless driving. Not longafter Hollister's discharge Perry answered Reading'squestion about Hollister's discharge by saying that Hol-lister engaged in reckless driving and had hit the curbpretty hard. Neither of those remarks was accurate and itwas apparent that Perry was trying to exaggerate aminor matter into one of major significance. When Read-ing put the matter into perspective by saying that otherpeople had done worse and not lost their jobs, Perrygrinned and said, "Besides, he's one of those union orga-nizers." That remark was tantamount to an admissionthat Hollister would not have been discharged except forhis union activity. Evaluating the evidence as a whole, Ifind that Respondent has not demonstrated that it wouldhave discharged Hollister even in the absence of hisunion activity. Respondent has not produced evidence tobalance, much less to outweigh, the evidence producedby the General Counsel. I therefore find that by dis-charging Hollister, Respondent violated Section 8(a)(3)and (I) of the Act.Perry's remark to Reading that Hollister was one ofthose union organizers, in the context in which it wasmade, constituted an admission that one of the reasonsHollister was discharged was his union activity. It alsoconstituted an implied threat to Reading that he or otheremployees would also be discharged if they engaged inunion activity. That remark could reasonably be said tointerfere with the free exercise of employee rights underthe Act and it therefore constituted a violation of Sec-tion 8(a)(l) of the Act. Truck Stations, Inc., d/b/aWoody's Truck Stops, 258 NLRB 705 (1981); PPG Indus-tries, Inc., Lexingrtn Plant, Fiber Glass Division, 251NLRB 1146, 1148 (1980).The complaint alleges additional independent viola-tions of Section 8(a)(1) which must be considered. Para-graph 6(c)(1) of the complaint alleges that on or aboutAugust 23, 1981, Lemmons interrogated an employeeconcerning union activity. Cabdriver Anthony Castel-lano testified that on or about August 20 he met withAnderson, Lemmons, and Perry and volunteered to themthat he was one of the union representatives. He averredthat Lemmons said, "So you joined that flake French";that Anderson said, "Don't you know he's a flake?They've got a flake file on him down at the Reno Ga-zette"; and that Anderson also asked him if he knew thatFrench ran for president and was involved in the yellow-ribbon campaign. Anderson in his testimony denied call-ing French a flake. Though I credit Castellano's versionof the conversation, I am unpersuaded that any of the re-marks of the supervisors constituted interrogation con-cerning union activities. Interrogation is a questioning orat the very least a statement that calls for a response.The supervisors' statements to Castellano were neither.They were trying to talk Castellano out of any associ-ation with French but there was no meaningful interro-gation. If any questions were asked they were merelyrhetorical questions that did not call for a reply. I shalltherefore recommend that that paragraph of the com-plaint be dismissed.Paragraph 6(c)(2) of the complaint alleges that on orabout August 26 Lemmons threatened to discharge anemployee for union activity. Castellano testified that inhis conversation with Anderson, Perry, and Lemmons,Lemmons said that he had heard that French was tellingemployees that the cab companies could not fire an em-ployee if the employee was involved in the union. Ac-cording to Castellano, Lemmons waived the Company'srules at him and told him that what French had said wasnot true and that if the employees broke any of the rules,they were going to get fired. Lemmons in his testimonydenied that he threatened to fire Castellano or that hewaved the rules at him, and Anderson corroborated thattestimony. However I credit Castellano. Nonetheless Iam unpersuaded that Lemmons threatened to dischargeemployees because of their union activity. Lemmons ap-peared to be concerned with the possibility that employ-ees were being told that if they joined the Union theywere immune to discharge for any reason and he wassimply telling Castellano that employees would have tofollow the rules. I shall therefore recommend that thatparagraph of the complaint be dismissed.Paragraph 7(d) of the complaint alleges that on orabout August 19, 1981, Respondent formalized, drafted,and promulgated work rules in retaliation for employees'union activities. There is little evidence in the recordwith regard to that allegation. Castellano testified thatbefore August 20, 1981, the Company's practice was topost rules on the bulletin board but that on that date allof the rules were put in one document and were distrib-uted to the employees. He averred that there was reallynothing new in the rules but it was the first time that hehad seen them put together and distributed individuallyto the drivers. The evidence does not establish that therules were drafted or promulgated as alleged in the com-plaint. They had been drafted and promulgated previous-ly and put on the bulletin board. An argument could bemade that the dissemination of the rules by handing themto employees rather than posting them on the bulletinboard was a formalization of the rules, but such an argu-ment is at best tenuous. There is no allegation that thecontents of the rules were unlawful and under the cir-cumstances herein I am unprepared to infer from thetiming of the distribution of the rules with relation to theunion activity that the change from the posting to thedistribution of the rules was intended to or had the tend-ency to interfere with Section 7 rights. I shall thereforerecommend that that allegation of the complaint be dis-missed.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent, set forth in section III,above, occuring in connection with the operations of Re-spondent described in section I, above, have a close,common, intimate, and substantial relationship to trade,traffic, and commerce among the several States, and tendto lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.176 RENO SPARKS CAB CO.V. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I recommend that it be ordered tocease and desist therefrom and to take certain affirmativeaction designed to effectuate the policies of the Act.Having found that Respondent discharged French andHollister in violation of Section 8(aX3) and (1) of theAct, I recommend that Respondent be ordered to rein-state and to make them whole for any loss of earningsresulting from their discharges by payment to each ofthem of a sum of money equal to the amount he normal-ly would have earned as wages, tips, and other benefitsfrom the date of his discharge to the date upon whichreinstatement is offered, less net earnings during thatperiod. The amount of backpay shall be computed in themanner set forth in F. W. Woolworth Company, 90 NLRB289 (1950), with interest thereon to be computed in themanner described in Florida Steel Corporation, 231 NLRB651 (1977).'16It is further recommended that Respondent be orderedto preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay due.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. Respondent violated Section 8(aX3) and (1) of theAct by discharging French and Hollister because of theirunion activities.4. Respondent violated Section 8(a)(1) of the Act bytelling an employee that another employee was dis-charged because of that other employee's union activity.5. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.6. Except as is set forth above, the General Counselhas not established by a preponderance of the credibleevidence that Respondent violated the Act.Upon the basis of the foregoing findings of fact, con-clusions of law, and upon the entire record of this case,and pursuant to Section 10(c) of the Act, I hereby issuethe following recommended:ORDER ' 7The Respondent, Reno Cab Co., Inc. d/b/a RenoSparks Cab Co., Reno, Nevada, its officers, agents, suc-cessors, and assigns, shall:1. Cease and desist from:(a) Discharging or otherwise discriminating againstany employee for engaging in activity on behalf of Reno'6 See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).7 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.Cab Drivers Independent Association, or any otherunion.(b) Telling any employee that another employee wasdischarged because of that other employee's union activi-ty.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights guaranteed in Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Offer Jason French and John Hollister full rein-statement to their former jobs or, if those jobs no longerexist, to substantially equivalent jobs, without prejudiceto their seniority or other rights and privileges and makethem whole, with interest, for lost earnings in themanner set forth in the section of this Decision entitled"The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay due.(c) Expunge from its files any reference to the July 27,1981, discharge of Jason French and the August 9, 1981,discharge of John Hollister, and notify them in writingthat that has been done and that evidence of those un-lawful discharges will not be used as a basis for futurepersonnel action against them.(d) Post at its Reno, Nevada, place of business copiesof the attached notice marked "Appendix."'8Copies ofthe notice, on forms provided by the Regional Directorfor Region 32, after being duly signed by its authorizedrepresentative, shall be posted by Respondent immediate-ly upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, in-cluding all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by Re-spondent to ensure that said notices are not altered, de-faced, or covered by any other material.(e) Notify the Regional Director for Region 32, inwriting, within 20 days from the date of this Order, whatsteps it has taken to comply herewith.IT IS FURTHER ORDERED that those allegations in thecomplaint as to which no violations have been found arehereby dismissed.IO In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge or otherwise discrimi-nate against any employee for engaging in activity177 DECISIONS OF NATIONAL LABOR RELATIONS BOARDon behalf of Reno Cab Drivers Independent Associ-ation, or any other union.WE WILL NOT tell any employee that anotheremployee was discharged because of that other em-ployee's union activity.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce employees in theexercise of their rights guaranteed in Section 7 ofthe Act.WE WILL offer full reinstatement to Jason Frenchand John Hollister with backpay, plus interest.WE WILL expunge from our files any reference tothe July 27, 1981, discharge of Jason French andthe August 9, 1981, discharge of John Hollister, andnotify them in writing that that has been done andthat evidence of those unlawful discharges will notbe used as a basis for future personnel action againstthem.RENO CAB CO., INC. D/B/A RENO SPARKSCAB CO.178